UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7022


ANGELO B. HAM,

                  Plaintiff - Appellant,

             v.

OFFICER CAIN, SMU, Business Office,              Lee Correctional
Institution;   L.   MILLER, Grievance           Coordinator,  Lee
Correctional Institution,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:08-cv-01764-DCN)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Angelo B. Ham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Angelo     B.   Ham     appeals    the     district     court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                             The

district court referred this case to a magistrate judge pursuant

to    28    U.S.C.     § 636(b)(1)(B)       (2000).        The    magistrate    judge

recommended that relief be denied and advised Ham that failure

to file timely objections to this recommendation could waive

appellate      review    of    a    district     court    order     based   upon     the

recommendation.         Despite this warning, Ham failed to object to

the magistrate judge’s recommendation.

              The    timely        filing   of    specific       objections     to     a

magistrate      judge’s       recommendation       is    necessary     to   preserve

appellate review of the substance of that recommendation when

the     parties      have     been      warned     of     the     consequences        of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                             Ham

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                   Accordingly, we deny

Ham’s motion for appointment of counsel and affirm the judgment

of the district court.

              We dispense with oral argument because the facts and

legal      contentions      are    adequately    presented       in   the   materials




                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3